FILE COPY




                             Court of Appeals
                  Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                        Court of Appeals No. 12-14-00157-CV

                              Trial Court No. JV-3647-AA

In the Matter of D. A. B., a juvenile
DOCUMENTS FILED                          AMOUNT FEE PAID BY
Reporter's record                          $359.50 ANGELINA COUNTY
Filing                                     $100.00 Exempt
TOTAL:                                     $459.50

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 15th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk